DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been presented for examination.
Double Patenting
Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of copending Application No. 16/669330 to Aguilar et al1 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 11 of the instant application are anticipated by claims 1 and 11 in the reference application in that the claims of the reference application contain all the limitations of the instant application claims.
While claims 1 and 11 in the instant application further claim a circuit board and the temperature sensor being disposed on the circuit board, the examiner is taking official notice that including a circuit board within a thermostat is well known and common practice in the art and it would have been obvious to one of ordinary skill in the art to include the circuit board into the instant application claims because it would include what is necessary to mount and connect the different electronic components internal to the thermostat together.  In addition, it is further obvious to include the temperature sensors either attached directly on the circuit board or connected via cable.  It would have been obvious to one or ordinary skill in the art before the effective filing date to mount the sensor directly on the circuit board as a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8-9, 11, 15-16 and 18-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aguilar et al2 [Aguilar] PGPUB 2020/0132554.
The applied reference has a common joint inventor/assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed 

Referring to claim 1, Aguilar teaches the thermostat comprising:
A housing [claim 1].
An electronic circuit board in the housing [0030].
a first temperature sensor disposed on the electronic circuit board in the housing and configured to sense a first temperature [0030, claim 1].
processing circuitry in the housing configured to: 
determine a current operating mode of the thermostat device out of a plurality of operating modes [claim 1].
determine an ambient temperature outside the housing of the thermostat device based at least in part on the first temperature and the current operating mode of the thermostat device [claim 1].
Referring to claim 8, Aguilar teaches determining a cooling curve when determining a switch to cooling mode for determining ambient temperature [abstract, 0066, 0084].
Referring to claim 9, Aguilar teaches determining the compensation for the ambient temperature by taking the sensor value, subtracting δT and further subtracting ΔTSS [0065].
Referring to claim 11, this is rejected on the same basis as set forth hereinabove.  Aguilar teaches the system and therefore teaches the method performed by the system.
Referring to claim 15, Aguilar teaches determining a heating curve when a mode change occurs and heating up occurs [0071].
Referring to claim 16, Aguilar teaches determining ΔT based on the heating curve which is used to determine ambient temperature [0071, 0110]. 
Referring to claims 18-19, these are rejected on the same basis as set forth hereinabove.
Allowable Subject Matter
Claims 2-7, 10, 12-14, 17 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
ART CITED BUT NOT RELIED UPON
PGPUB 2019/0178511 to Zimmerman et al teaches a model for determining a temperature offset for a thermostat based on internally generated heat [Fig. 16, abstract, 0004, 0094].
PGPUB 2019/0109443 to Bhate et al teaches that an idle thermostat reduces internal heat which improves accuracy of temperature measurements [0021].
PGPUB 2017/0059190 to Stefanski et al teaches compensating for internal heat generated within a thermostat when measuring temperature by incorporating multiple sensors and positioning them around the thermostat [0002, 0004, 0093].
PGPUB 2016/0349823 to Killo et al teaches dimming a backlight to reduce internally generated heat to improve temperature sensing accuracy with a thermostat [0022].
PGPUB 2014/0277770 to Aljabari et al teaches compensating a thermostat temperature reading by transitioning from a first temperature compensation model to a second temperature compensation model [abstract].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited by applicant as PGPUB 2020/0132554
        2 Cited by applicant